Citation Nr: 1026112	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

As addressed more fully below, the Board has rephrased the issue 
on the title page to better reflect the Veteran's contention on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. § 
7105(a), an appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the veteran (SOC), and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which redefined the concept of what issues are 
encompassed in a service connection "claim" filed by a 
claimant.  In Clemons, the Court held that the scope of a claim 
must be understood from the viewpoint of a lay claimant who may 
not be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a claim 
is paramount to construing its breadth."  The Court also cited 
the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), 
which held that VA must apply a "sympathetic reading" to a lay 
person's pleadings with attention focused upon the symptoms the 
claimant is attempting to service connect.

The Board further notes that a service connection claim involves 
all possible theories of entitlement.  Bingham v. Principi, 421 
F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran has perfected an appeal on a claim of service 
connection for PTSD.  The most recent VA outpatient treatment 
reports reveal that the Veteran has been diagnosed with PTSD and 
depression.  The earliest VA outpatient treatment report of 
record reflecting these diagnoses is from February 2007.  Thus, 
the Board has rephrased the issue to include service connection 
consideration for all of the Veteran's psychiatric symptoms, 
however diagnosed.

During a personal hearing before the undersigned Veterans Law 
Judge in May 2010, the Veteran also identified outstanding VA 
outpatient treatment reports that are not of record.  
Specifically, the Veteran stated that he first began treatment 
for his PTSD at VA Medical Center Jamaica Plain in 1993.  Since 
then, the Veteran noted that he has been treated there by various 
physicians "on a regular basis" since that time.  See Hearing 
Transcript at 11.  The Veteran also mentioned treatment at 
Causeway Street (Boston) Community Based Outpatient Clinic and 
the West Roxbury VA Medical Center.  The record does not reflect 
reports of treatment for PTSD from 1993 to the present at any of 
these locations.  Thus, the RO should obtain the Veteran's most 
recent VA treatment records from VA Medical Center Jamaica Plain, 
Causeway Street (Boston) Community Based Outpatient Clinic, and 
the West Roxbury VA Medical Center.  

Specifically, these treatment records should reflect his 
treatment for PTSD and/or other psychiatric disorders from 1993, 
forward, or the effort to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all psychiatric treatment records 
from the VA Medical Center in Jamaica Plain, 
Causeway Street (Boston) Community Based 
Outpatient Clinic, and the West Roxbury VA 
Medical Center, and associate them with the 
claims file, specifically, psychiatric 
treatment records from 1993, forward.  If no 
records are available, a negative response 
should be associated with the claims file or 
the efforts to obtain such records. 

2.	Then, readjudicate the Veteran's claims on 
appeal.  The RO should review the medical 
report requested in detail to determine if 
it meets the requirements of the remand.  If 
the claims remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




